NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAY 12 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS MANUEL ALVAREZ GONZALES,                   No.    17-71997
AKA Luis Manuel Alvarez Gonzalez,
                                                Agency No. A201-179-244
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Luis Manuel Alvarez Gonzales, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his applications for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review de novo claims of due process

violations in immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th

Cir. 2014). We deny the petition for review.

      In his opening brief, Alvarez Gonzales does not challenge the dispositive

grounds relied on by the agency in denying asylum, withholding of removal, and

CAT relief. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013)

(issues not specifically raised and argued in an opening brief are waived).

      Alvarez Gonzales’s contention that the agency’s failure to take

administrative notice of country conditions reports violated his due process rights

fails. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to

prevail on a due process claim); Liu v. Waters, 55 F.3d 421, 427 (9th Cir. 1995)

(BIA is “not required independently to take administrative notice of [country]

conditions” where petitioner “provided no such information”).

      PETITION FOR REVIEW DENIED.




                                          2                                   17-71997